DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 22 February 2021.
Claims 1-27 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to subject matter eligibility, Step 1: The claim recites at least one step or act, including declaring a new custom function, associating a smart contract with the new custom function, receiving a transaction for the block chain, executing the smart contract and adding the transaction to a new block on the blockchain. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. Claim 1 recites operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain; wherein a blockchain protocol for the blockchain defines a group of base functions for the blockchain, the group of base functions accessible to any participating node of the blockchain; declaring a new custom function by specifying each of (i) a base function and (ii) one or more additional 
The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components nor does the claims recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards declaring a new custom function pursuant to successful validation by the smart contract. More specifically, the Applicants claim a method, system and computer readable medium. The method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises: operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain; wherein a blockchain protocol for the blockchain defines a group of base functions for the blockchain, the group of base functions accessible to any participating node of the blockchain; declaring a new custom function by specifying each of (i) a base function and (ii) one or more additional mandatory fields to be captured with the use of the new custom function and (iii) a new custom function name for the new custom function declared; associating a smart contract with the new custom function to enforce capture of the one or more additional mandatory fields with use of the new custom function; writing metadata onto the blockchain defining the new custom function; receiving a transaction for the blockchain matching the new custom function based on the new custom function name and executing the smart contract to call the base function and to validate the one or more additional mandatory fields are provided with the received transaction; and adding the transaction to a new block on the blockchain via the base function specified by the new custom function pursuant to successful validation by the smart contract, wherein the one or more additional mandatory fields are included within a payload portion of the added transaction. 
Furthermore, Anderson et al. [US 2019/0034404 A1] discloses, “In an approach to generating blockchain smart contracts, one or more computer processors receive a request for a service from a user. The one or more computer processors extract one or more features from the request. The one or more computer processors determine one or more smart contract templates associated with the request based, at least in part, on the extracted one or more features. The one or more computer processors receive one or more responses to the request from one or more service providers. The one or more computer processors generate a draft smart contract based, at least in part on the determined one or more smart contract templates and the one or more received responses.”
Voorhees et al. [US 2018/0218176 A1] discloses, “Disclosed is a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met.”
Velisetti et al. [US 2020/0089672 A1] discloses, “A set of interfaces is described for implementing a blockchain network by a multi-tenant server, wherein the set of interfaces comprise an object mapping interface. The object mapping interface includes a set object function to designate a tenant object for use in the blockchain network based on an input object; a map function to map fields of the tenant object in a multi-tenant system managed by the multi-tenant server and fields of an exchange object used by the blockchain network based on an input set of field mappings; and a set owner function to set a tenant in the multi-tenant system as an owner of the mappings based on an input identifier.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest a blockchain protocol for the blockchain defines a group of base functions for the blockchain, the group of base functions accessible to any participating node of the blockchain; declaring a new custom function by specifying each of (i) a base function and (ii) one or more additional mandatory fields to be captured with the use of the new custom function and (iii) a new custom function name for the new custom function declared; associating a smart contract with the new custom function to enforce capture of the one or more additional mandatory fields with use of the new custom function; writing metadata onto the blockchain defining the new custom function; receiving a transaction for the blockchain matching the new custom function based on the new custom function name and executing the smart contract to call the base function and to validate the one or more additional mandatory fields are provided with the received transaction; and adding the transaction to a new block on the blockchain via the base function specified by the new custom function pursuant to successful validation by the smart contract, wherein the one or more additional mandatory fields are included within a payload portion of the added transaction.
For these reasons claims 1, 26 & 27 are deemed to be allowable over the prior art of record, and claims 2-25 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to smart contracts and blockchain transactions are listed on the enclosed PTO-892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619